Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 1 of 14 PageID #: 653
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 1 of 14 PagelD #: 630




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

 LIPOCINE INC.,                                         )
                                                        )
                             Plaintiff,                 )
                                                        )
            v.                                          )     C.A. No. 19-622 (LPS)
                                                        )
 CLARUS THERAPEUTICS, INC.,                             )
                                                        )
                             Defe~                      )

                   1PROPOSEO, SCHEDULING ORDER fPATENT NON-ANDA1 1


            This    ~ "\~     f   /tJ     .J/J \:- 2019, the Court having conducted a Case Management

 Conference/Rule 16 scheduling and planning conference pursuant to Local Rule 16.l(a) and Judge

 Stark' s        Revised    Procedures       for   Managing    Patent   Cases   (which   1s   posted   at

 htt,p://www.ded.uscourts.gov; see Chambers, Judge Leonard P. Stark, Patent Cases) on August 15,

 2019; the parties having determined after discussion that the matter cannot be resolved at this

 juncture by settlement, voluntary mediation, or binding arbitration; and Plaintiff having confirmed

 that it will not seek preliminary injunctive relief in this case, even in the event of Defendant

 launching its FDA-approved JATENZO® testosterone undecanoate product;

            IT IS HEREBY ORDERED that:

            1.       Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

 otherwise agreed to by the parties, Plaintiff'l shall make its initial disclosures pursuant to Federal

 Rule of Civil Procedure 26(a)(l) within five (5) days of the date of this Order. If they have not

 already done so, the parties are to review the Court' s Default Standard for Discovery, Including


 1
   Exhibit A (attached to this Proposed Scheduling Order) contains a table summarizing and
 comparing the parties ' proposed dates incorporated in this Proposed Scheduling Order.
 2
     Defendant' s Rule 26(a)(l) Initial Disclosures were served on April 25 , 2019.
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 2 of 14 PageID #: 654
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 2 of 14 PagelD #: 631




 Discovery    of   Electronically    Stored    Information     ("ESI")     (which    1s   posted    at

 http://www.ded.uscourts.gov; see Other Resources, Default Standards for Discovery, and is

 incorporated herein by reference). The parties shall make their initial disclosures per paragraph 3

 of the Court's Default Standard for Discovery, including Discovery ofESI by August 26, 2019.

        2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

 parties, and to amend or supplement the pleadings, shall be filed on or before January 17, 2020.

        3.      Application to Court for Protective Order. The Court entered the parties' stipulated

 protective order on August 15, 2019 (D.I. No. 25).

        4.      Papers Filed Under Seal. In accordance with section G of the Administrative

 Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

 document shall be filed electronically within seven (7) days of the filing of the sealed document.

        Should any party intend to request to seal or redact all or any portion of a transcript of a

 court proceeding (including a teleconference), such party should expressly note that intent at the

 start of the court proceeding. Should the party subsequently choose to make a request for sealing

 or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

 for sealing/redaction, and include as attachments ( 1) a copy of the complete transcript highlighted

 so the Court can easily identify and read the text proposed to be sealed/redacted, and (2) a copy of

 the proposed redacted/sealed transcript. With their request, the party seeking redactions must

 demonstrate why there is good cause for the redactions and why disclosure of the redacted material

 would work a clearly defined and serious injury to the party seeking redaction.

        5.      Courtesy Copies. Other than with respect to "discovery matters," which are

 governed by paragraph 8(g), and the final pretrial order, which is governed by paragraph 20, the

 parties shall provide to the Court two (2) courtesy copies of all briefs and one ( 1) courtesy copy of




                                                 -2-
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 3 of 14 PageID #: 655
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 3 of 14 PagelD # : 632




 any other document filed in support of any briefs (i. e., appendices, exhibits, declarations, affidavits

 etc.). This provision also applies to papers filed under seal.

        6.      ADR Process. This matter is referred to a magistrate judge to explore the possibility

 of alternative dispute resolution.

        7.      Disclosures. Absent agreement among the parties, and approval of the Court:

                a.       By August 29, 2019, Plaintiff shall identify the accused product(s),

 including accused methods and systems, and its damages model, as well as the asserted patent(s)

 that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for

 each asserted patent.

                 b.      On May 15, 2019, Defendant produced core technical documents (i.e. ,

 information from Defendant' s New Drug Application ("NDA") No. 206089 and Investigational

 New Drug Application ("IND") No. 78,104) related to the accused product(s), sufficient to show

 how the accused product(s) work(s), including but not limited to non-publicly available operation

 manuals, product literature, schematics, and specificati

                C.

 #BWP~                   Plaintiff shall produce an initial claim chart relating each known accused

 product to the asserted claims each such product allegedly infringes.                Plaintiff's Initial

 Infringement Contentions are to be limited to no more than 40 asserted claims, with no more than

 10 per patent, in the absence of a showing by Plaintiff of~~.,;a.u

                d.                                   : October 4

 Septffll,b@r 27, 2019:b Defendant shall produce its initial invalidity contentions for each asserted

 claim, as well as the known related invalidating r e f e r e n c e s . ~ : Defendant' s

 Initial Invalidity Contentions are to be limited to no more than 24 prior art references total, in the




                                                  -3-
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 4 of 14 PageID #: 656
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 4 of 14 PagelD #: 633




 absence of a showing by Defendant of good cause]; ~~na.ant~ ~IBisat             ~=~~~;;l<!?..!c!.!:!



,)nv alidtrv ~ o ~QIHIDlPt:PrtPr::act refere.oees:::::mrclo___,;

 more-than l ~ i ~ a showjag::by-0_,efenda~
                                                 ~


                e.      By March 13, 2020, Plaintiff shall provide final infringement contentions.




                                     Plaintiff's Final Infringement Contentions are to be narrowed

 to no more than 24 claims across all patents-in-suit without further limitation as to the number of

 claims per patent, in the absence of a showing by Plaintiff of good cause.]

                f.      By March 27, 2020, Defendant shall provide final invalidity contentions.

 ~ : Defendant's Final Invalidity Contentions are to be further narrowed to no

 more than 12 prior art references, in the absence of a showing by Defendant of good cause.

 Defendant is to further reduce its affirmative defenses and counterclaims by the Final Invalidity

 Contention deadline.]; li'1~Rchmt:.S Bt:e-p~~~ID~~U~Ll!mll.@js;.J:f~&;T"rrt!r1!!rr~rr~~d'g-

 fw::thefna.rrowed to ~ a r t
,.,,,..-
                                  r e f e r ~ r e thatt-80 cl.Jtf½binatj~
                             <:.....:....?'




         8.     Discovery. Unless otherwise ordered by the Court, the limitations on discovery set

 forth in Local Rule 26.1 shall be strictly observed.

                a.      Discovery Cut Off. All fact discovery in this case shall be initiated so that

 it will be completed on or before March 6, 2020 .

                b.      Document Production. Document production shall be substantially

 complete by January 10, 2020. A maximum of 50 requests for production are permitted for each

 side.




                                                 -4-
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 5 of 14 PageID #: 657
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 5 of 14 PagelD #: 634




                c.      Requests for Admission. A maximum of 50 requests for admission are

 permitted for each side, which shall not include any requests for admission regarding the

 authenticity of any document produced by the parties.

                d.      Interrogatories.

                        1.      A    maximum      of 25      interrogatories,   including   contention

 interrogatories, are permitted for each side.

                        ii.     The Court encourages the parties to serve and respond to contention

 interrogatories early in the case. In the absence of agreement among the parties, contention

 interrogatories, if filed, shall first be addressed by the party with the burden of proof. The adequacy

 of all interrogatory answers shall be judged by the level of detail each party provides; i.e., the more

 detail a party provides, the more detail a party shall receive.

                e.      Depositions.

                        1.      Limitation on Hours for Deposition Discovery. Each side is limited

 to a total of 70 hours of taking testimony by deposition upon oral examination, which includes

 party, third party, and Rule 30(b)(6) deposition testimony limited in accordance with Fed. R. Civ.

 P. 30 to 1 day of 7 hours per witness. Except by agreement of the parties or leave of the Court, the

 parties shall be limited to 14 hours of 30(b)(6) testimony. To the extent a witness is disclosed as a

 trial witness but was not previously identified and not deposed in the case, regardless of whether

 the taking Party has reached its maximum number of deposition hours that witness may be deposed

 between the time of his or her disclosure and trial in this matter. Counsel shall cooperate in the

 scheduling of party depositions and, subject to all rights under the Federal Rules of Civil

 Procedure, make reasonable efforts to schedule depositions within the time period requested by




                                                  -5-
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 6 of 14 PageID #: 658
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 6 of 14 PagelD # : 635




 the party taking the deposition. Counsel shall accept service of deposition notices for their clients

 and current employees of their clients.

                        11.     Location of Depositions. Any party or representative ( officer,

 director, or managing agent) of a party filing a civil action in this district court must ordinarily be

 required, upon request, to submit to a deposition at a place designated within this district.

        Exceptions to this general rule may be made by order of the Court. A defendant who

 becomes a counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having

 filed an action in this Court for the purpose of this prov ision.

                f.      Disclosure of Expert Testimony .

                         1.     Expert Reports. For the party who has the initial burden of proof on

 the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or

 before April 17, 2020. The supplemental disclosure to contradict or rebut evidence on the same

 matter identified by another party is due on or before May 15, 2020 . Reply expert reports from the

 party with the initial burden of proof are due on or before June 3, 2020. No other expert reports

 will be permitted without either the consent of all parties or leave of the Court. Along with the

 submissions of the expert reports, the parties shall advise of the dates and times .of their experts'

 availability for deposition on the date of submission of an expert' s first report, such depositions to

 take place before the close of expert discovery on: July 1, 2020.

                         11.    Expert Report Supplementation. The parties agree they [will] permit

 expert declarations to be filed in connection with motions briefing (including case-dispositive

 motions).

                         111.   Objections to Expert Testimony. To the extent any objection to

 expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm.,




                                                  -6-
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 7 of 14 PageID #: 659
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 7 of 14 PagelD #: 636




 Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

 motion no later than the deadline for dispositive motions set forth herein, unless otherwise ordered

 by the Court. Briefing on such motions is subject to the page limits set out in connection with

 briefing of case dispositive motions.

                g.      Discovery Matters and Disputes Relating to Protective Orders.

                        i.      Any discovery motion filed without first complying with the

 following procedures will be denied without prejudice to renew pursuant to these procedures.

                        11.     Should counsel find, after good faith efforts-including verbal

 communication among Delaware and Lead Counsel for all parties to the dispute-that they are

 unable to resolve a discovery matter or a dispute relating to a protective order, the parties involved

 in the discovery matter or protective order dispute shall submit a joint letter in substantially the

 following form:

                Dear Judge Stark:

                The parties in the above-referenced matter write to request the
                scheduling of a discovery teleconference.

                The following attorneys, including at least one Delaware Counsel
                and at least one Lead Counsel per party, participated in a verbal
                meet-and-confer (in person and/or by telephone) on the following
                date(s):



                Delaware Counsel: _ _ _ _ _ _ _ __

                Lead Counsel: _ _ _ _ _ _ _ _ _ _ _ _ __

                The disputes requiring judicial attention are listed below:

                [provide here a non-argumentative list of disputes requiring
                judicial attention]

                        iii.    On a date to be set by separate order, generally not less than forty-

 eight (48) hours prior to the conference, the party seeking relief shall file with the Court a letter,


                                                 -7-
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 8 of 14 PageID #: 660
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 8 of 14 PagelD #: 637




 not to exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a

 date to be set by separate order, but generally not less than twenty-four (24) hours prior to the

 conference, any party opposing the application for relief may file a letter, not to exceed three (3)

 pages, outlining that party's reasons for its opposition.

                        1v.     Each party shall submit two (2) courtesy copies of its discovery

 letter and any attachments.

                        v.      Should the Court find further briefing necessary upon conclusion of

 the telephone conference, the Court will order it. Alternatively, the Court may choose to resolve

 the dispute prior to the telephone conference and will, in that event, cancel the conference.

        9.      Motions to Amend.

                a.       Any motion to amend (including a motion for leave to amend) a pleading

 shall NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter, not

 to exceed three (3) pages, describing the basis for the requested relief, and shall attach the proposed

 amended pleading as well as a "blackline" comparison to the prior pleading.

                b.      Within seven (7) days after the filing of a motion in compliance with this

 Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5) pages.

                c.      Within three (3) days thereafter, the moving party may file a reply letter,

 not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

 teleconference to address the motion to amend.

         10.    Motions to Strike.

                a.      Any motion to strike any pleading or other document shall NOT be

 accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed three

 (3) pages, describing the basis for the requested relief, and shall attach the document to be stricken.




                                                  -8-
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 9 of 14 PageID #: 661
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 9 of 14 PagelD #: 638




                b.      Within seven (7) days after the filing of a motion in compliance with this

 Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5) pages.

                c.      Within three (3) days thereafter, the moving party may file a reply letter,

 not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

 teleconference to address the motion to strike.

        11 .    Tutorial Describing the Technology and Matters in Issue. Unless otherwise ordered

 by the Court, the parties shall provide the Court, no later than the date on which their opening

 claim construction briefs are due, a tutorial on the technology at issue. In that regard, the parties

 may separately or jointly submit a DVD of not more than thirty (30) minutes. The tutorial should

 focus on the technology in issue and should not be used for argument. The parties may choose to

 file their tutorial(s) under seal, subject to any protective order in effect. Each party may comment,

 in writing (in no more than five (5) pages) on the opposing party's tutorial. Any such comment

 shall be filed no later than the date on which the answering claim construction briefs are due. As

 to the format selected, the parties should confirm the Court's technical abilities to access the

 information contained in the tutorial (currently best are " mpeg" or "quicktime").

        12.     Claim Construction Issue Identification. On ~ October 18,

                                 ~~~.2.,..~ ~ J,--'"1e parties shall exchange a list of those claim

 term(s)/phrase(s) that they believe need construction and their proposed claim construction of

 those term(s)/phrase(s). This document will not be filed with the Court. Subsequent to exchanging

 that list, the parties will meet and confer to prepare a Joint Claim Construction Chart to be

 submitted o n ~ October 22, 2019) •..tt-i1eJ.o-m-1~~ Pl'l'\n

 The parties' Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of

 the claim(s) in issue, and should include each party's proposed construction of the disputed claim




                                                   -9-
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 10 of 14 PageID #: 662
     Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19                    Page 10 of 14 PagelD #: 639




     language with citation(s) only to the intrinsic evidence in support of their respective proposed

     constructions. A copy of the patent(s) in issue as well as those portions of the intrinsic record relied

     upon shall be submitted with this Joint Claim Construction Chart. In this joint submission, the

     parties shall not provide argument.

             13.    Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening brief,

     not to exceed 20 pages, on ~                        : November 15, 2019.]-

     ~fri.91-The Defendant shall serve, but not file, its answering brief, not to exceed 30
     pages, on ~                      December 13 , 2019]

     The Plaintiff shall serve, but not file, its reply brief, not to exceed 20 pages, on ~

 ~             January 8, 2020]:

     serve, but not file, its sur-reply brief, not to exceed 10 pages, on[~                     January 15,

                                                               No later than ~                     : January

     21, 2020];

     Construction Brief. The parties shall copy and paste their unfiled briefs into one brief, with their

     positions on each claim term in sequential order, in substantially the form below:

                    JOINT CLAIM CONSTRUCTION BRIEF


                    I. Agreed-upon Constructions

                    II. Disputed Constructions

                    A. [TERM 1]

                             1. Plaintiffs Opening Position

                            2. Defendant's Answering Position

                            3. Plaintiffs Reply Position

                            4. Defendant's Sur-Reply Position

                    B. [TERM 2]



                                                      - 10 -
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 11 of 14 PageID #: 663
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 11 of 14 PagelD # : 640




                          1. Plaintiffs Opening Position

                          2. Defendant's Answering Position

                          3. Plaintiffs Reply Position

                          4. Defendant's Sur-Reply Position

  Etc. The parties need not include any general summaries of the law relating to claim

  construction. If there are any materials that would be submitted in an appendix, the parties shall

  submit them in a Joint Appendix.
                                                                         . ""' f--Ui,,i1             \~--ll)-o
         14.     Hearing on Claim Construction. Beginning at       '4.   J~-~ -   on   ~

  Proposttl. 'fBD (Janttttry 2020 s 1 ~ e Co n ~ h e Court will hear argument

  on claim construction. The parties shall notify the Court, by joint letter submission, no later than

  the date on which their answering claim construction briefs are due: (i) whether they request leave

  to present testimony at the hearing; and (ii) the amount of time they are requesting be allocated to

  them for the hearing.

         Provided that the parties comply with all portions of this Scheduling Order, and any other

  orders of the Court, the parties should anticipate that the Court will issue its claim construction

  order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

  unable to meet this goal, it will advise the parties no later than sixty (60) days after the conclusion

  of the claim construction hearing.

          15.    Interim Status Report. On February 7, 2020, counsel shall submit a joint letter to

  the Court with an interim report on the nature of the matters in issue and the progress of discovery

  to date. Thereafter, if the Court deems it necessary, it will schedule a status conference.

          16.    Supplementation. Absent agreement among the parties, and approval of the Court,

  no later than: By March 13, 2020, Plaintiff must finally supplement, inter alia, the identification


                                                  - 11 -
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 12 of 14 PageID #: 664
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 12 of 14 PagelD #: 641




  of all accused products, and by March 27, 2020, Defendant must finally supplement, inter alia, the

  identification of all invalidity references.]

          17.     Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

  contain the statement required by Local Rule 7.1.1.

          18.     Pretrial Conference. On August 7, 2020, the Court will hold a pretrial conference

  in Court with counsel beginning at 1:00 p.m. EST Unless otherwise ordered by the Court, the

  parties should assume that filing the pretrial order satisfies the pretrial disclosure requirement of

  Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint proposed

  final pretrial order with the information required by the form of Revised Final Pretrial Order -

  Patent, which can be found on the Court' s website (www.ded.uscourts.gov), on or before July 31 ,

  2020. Unless otherwise ordered by the Court, the parties shall comply with the tirneframes set

  forth in Local Rule 16.3(d)(l}-(3) for the preparation of the joint proposed final pretrial order.

          The parties shall provide the Court two (2) courtesy copies of the joint proposed final

  pretrial order and all attachments.

          As noted in the Revised Final Pretrial Order - Patent, the parties shall include in their joint

  proposed final pretrial order, among other things:

                  a.      a request for a specific number of hours for their trial presentations, as well

  as a requested number of days, based on the assumption that in a typical jury trial day (in which

  there is notjury selection,jury instruction, or deliberations), there will be 5½ to 6½ hours of trial

  time, and in a typical bench trial day there will be 6 to 7 hours of trial time;




                                                  - 12 -
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 13 of 14 PageID #: 665
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 13 of 14 PagelD #: 642




                   b.      their position as to whether the Court should allow objections to efforts to

  impeach a witness with prior testimony, including objections based on lack of completeness and/or

  lack of inconsistency;

                   C.      their position as to whether the Court should rule at trial on objections to

  expert testimony as beyond the scope of prior expert disclosures, taking time from the parties' trial

  presentation to argue and decide such objections, or defer ruling on all such objections unless

  renewed in writing following trial, subject to the proviso that a party prevailing on such a post-

  trial objection will be entitled to have all of its costs associated with a new trial paid for by the

  party that elicited the improper expert testimony at the earlier trial; and

                   d.      their position as to how to make motions for judgment as a matter of law,

  whether it be immediately at the appropriate point during trial or at a subsequent break, whether

  the jury should be in or out of the courtroom, and whether such motions may be supplemented in

  writing.

             19.   Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall be

  limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

  request and any response shall contain the authorities relied upon; each in limine request may be

  supported by a maximum of three (3) pages of argument and may be opposed by a maximum of

  three (3) pages of argument, and the side making the in limine request may add a maximum of one

  (1) additional page in reply in support of its request. If more than one party is supporting or

  opposing an in limine request, such support or opposition shall be combined in a single three (3)

  page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered




                                                  - 13 -
Case 1:19-cv-00622-LPS Document 32 Filed 08/19/19 Page 14 of 14 PageID #: 666
  Case 1:19-cv-00622-LPS Document 28 Filed 08/16/19 Page 14 of 14 PagelD #: 643




  by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

  permitted by the Court.

           20 .   Jury Instructions, Vair Dire, and Special Verdict Forms. Where a case is to be

  tried to ajury, pursuant to Local Rules 47 and 51 the parties should file (i) proposed voir dire,

  (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three

  (3) business days before the final pretrial conference. This submission shall be accompanied by

  a courtesy copy containing electronic files of these documents, in WordPerfect or Microsoft

  Word format, which may be submitted by e-mail to Judge Stark' s staff.

           21.    Trial. This matter is scheduled for a 5 day trial beginning at 9:30 a.m. on August

  24, 2020 with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted to the

  jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed, as

  counsel will be allocated a total number of hours in which to present their respective cases.

           22.    Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

  jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of

  order to enter judgment on the verdict. At the same time, the parties shall submit a joint status

  report, indicating among other things how the case should proceed and listing any post-trial

  motions each party intends to file.

           23 .   Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

  to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages ofreply

  briefs relating to any post-trial motions filed by that side, no matter how many such motions are

  filed.

                                                     =L~~fL
                                                  CHIEF, UNifED STATES DISTRICT JUDGE




                                                  - 14 -
